DETAILED ACTION
		Application No. 17/493,413 filed on 10/04/2021 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021, 12/30/2021 and 06/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification 
 	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 10, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the symbols" lines 5-6, lack of antecedent basis. Appropriate correction is required. 
Claim 10 recites the limitation “the symbols" line 8, lack of antecedent basis. Appropriate correction is required. 
Claim 19 recites the limitation “the symbols" line 6, lack of antecedent basis. Appropriate correction is required. 


Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At Step 1: The claims 1, 10 and 19 recite receiving, from an object storage, a source file having data comprising at least one of structured data and semi-structured data; converting the source file into a data edge file having a manifest portion, a symbol portion, and a locality portion, wherein the symbol portion contains a sorted unique set of symbols from the source file, and the locality portion contains a plurality of location values referencing the symbol portion; normalizing the data from the source file by modifying the manifest portion of the data edge file to include a description of at least one nonexistent column representing an omission of data at an associated position in the source file. Therefore, the claims are directed to a process which is a statutory category of invention.
At Step 2A, prong 1, the independent claims 1, 10 and 19 recite limitations of “receiving, from an object storage, a source file having data comprising at least one of structured data and semi-structured data; converting the source file into a data edge file having a manifest portion, a symbol portion, and a locality portion, wherein the symbol portion contains a sorted unique set of symbols from the source file, and the locality portion contains a plurality of location values referencing the symbol portion; normalizing the data from the source file by modifying the manifest portion of the data edge file to include a description of at least one nonexistent column representing an omission of data at an associated position in the source file”. This process receiving…., converting…., normalizing. This process can be a mental process, as a person can perform to receiving…., converting…., normalizing... Such step of performing a data processing task that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 10 and 19 recite an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claims 1, 10 and 19 recites additional elements “apparatus”, “non-transitory computer readable storage medium...;” are recited at a high-level of generality performing generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitations, “receiving a source file”, “normalizing the data...;” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving...., converting…., and normalizing...;” for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra solution activity, for instance "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claim recites additional element – memory and at least one processor (in claim 10), a non-transitory readable storage medium (in claim 19), memory and at least one processor and a non-transitory readable storage medium in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining, replacing and providing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 1, 10 and 19 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 
Claims 2-9 are dependent on claim 1 and includes all the limitation of claim 1. Therefore, claims 2-9 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “determining a maximum column count of the data; and responsive to determining that a record of the data has less values than the maximum column count, inserting a description of the at least one nonexistent column in the manifest portion associated with the record…”, “….a descriptive entry indicating at least one empty locality value associated with a column is to be replaced with a statistical value associated with the column ….”, “…determining shape information for a record in the data edge file”, :… normalizing the data from the source file by modifying the manifest portion of the data edge file is performed based at least in part on the generated plurality of statistical values….”, “…wherein each of the symbols is stored at a corresponding location within the symbol portion, wherein a location value at a respective position within the locality portion represents an occurrence in the source file of a corresponding symbol identified by the respective location value….” and wherein the source file comprises structured data, and wherein the location values are ordered within the locality file by one of a row orientation or a column orientation”, which is abstract idea of a generic computer component of receiving and manipulating data, and therefore, does not amount to significantly more than the abstract idea.
Dependent claims 11-18, 20 are rejected under 35 U.S.C 101 not patent eligible subject matter for the same reason address in claims 2-9 above.




Double Patenting 
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of patent No. 11,157,510 B2.  Claims 1-20 of patent No. 11,157,510 B2 (e.g., receiving, from an object storage, a source file having data comprising at least one of structured data and semi-structured data; converting the source file into a data edge file having a manifest portion, a symbol portion, and a locality portion, wherein the symbol portion contains a sorted unique set of symbols from the source file, and the locality portion contains a plurality of location values referencing the symbol portion; normalizing the data from the source file by modifying the manifest portion of the data edge file to include a description of at least one nonexistent column representing an omission of data at an associated position in the source file) contain almost similar element (e.g., receiving, from an object storage, a source file having data comprising at least one of structured data and semi-structured data; converting the source file into a data edge file having a manifest portion, a symbol portion, and a locality portion, wherein the symbol portion contains a sorted unique set of symbols from the source file, and the locality portion contains a plurality of location values referencing the symbol portion; normalizing the data from the source file by modifying the manifest portion of the data edge file to include a description of at least one nonexistent column representing an omission of data at an associated position in the source file) of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Gordon discloses US 2017/0353516 DETERMINING MANIFEST FILE DATA USED IN ADAPTIVE STREAMING VIDEO DELIVERY.
Maturana discloses US 2019/0064787 A1 DISCRETE MANUFACTURING HYBRID CLOUD SOLUTION ARCHITECTURE.
Boctor et al discloses US 2013/0159365 A1 Using Distributed Source Control In A Centralized Source Control Environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166